UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 0-22982 NAVARRE CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1704319 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7400 49th Avenue North, Minneapolis, MN 55428 (Address of principal executive offices) Registrant’s telephone number, including area code (763) 535-8333 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☑ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☑ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Cl ass Outst anding at August 5, 2013 Common Stock, No Par Value 56,832,198 s hares NAVARRE CORPORATION Index PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. Consolidated Balance Sheets — June 30, 2013 and March 31, 2013 Consolidated Statements of Operations and Comprehensive Loss— Three Months ended June 30, 2013 and 2012 Consolidated Statements of Cash Flows — Three Months ended June 30, 2013 and 2012 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. PART II. OTHER INFORMATION Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Mine Safety Disclosures. Item 5. Other Information. Item 6. Exhibits. SIGNATURES 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. NAVARRE CORPORATION Consolidated Balance Sheets (In thousands, except share amounts) June 30, March 31, (Unaudited) Assets: Current assets: Cash and cash equivalents $ 4 $ 91 Accounts receivable, net 65,011 83,496 Inventories 31,567 34,197 Prepaid expenses 2,726 2,779 Other assets — current 484 483 Total current assets 99,792 121,046 Property and equipment, net 14,490 14,085 Software development costs, net 48 12 Other assets: Intangible assets, net 22,117 22,717 Goodwill 30,647 31,484 Non-current prepaid royalties 3,788 3,966 Other assets 3,148 2,981 Total assets $ 174,030 $ 196,291 Liabilities and shareholders’ equity: Current liabilities: Revolving line of credit $ 12,496 $ 23,884 Accounts payable 92,988 103,953 Checks written in excess of cash balances 5,493 3,478 Accrued expenses 5,154 4,370 Contingent payment obligation short-term - acquisition 1,191 1,082 Contingent share obligation - acquisition 388 388 Other liabilities — short-term 1,506 1,364 Total current liabilities 119,216 138,519 Long-term liabilities: Contingent payment obligation long-term - acquisition 1,794 1,901 Deferred tax liabilities - long term 1,258 1,279 Other liabilities — long-term 1,494 909 Total liabilities 123,762 142,608 Commitments and contingencies (Note 9) Shareholders’ equity: Common stock, no par value: Authorized shares — 100,000,000; issued and outstanding shares — 56,242,162 at June 30, 2013 and 56,238,236 at March 31, 2012 189,826 189,515 Accumulated deficit ) ) Accumulated other comprehensive income 461 336 Total shareholders’ equity 50,268 53,683 Total liabilities and shareholders’ equity $ 174,030 $ 196,291 See accompanying notes to consolidated financial statements. 3 NAVARRE CORPORATION Consolidated Statements of Operations and Comprehensive Loss (In thousands, except per share amounts) (Unaudited) Three months ended June 30, Net sales Distribution $ 75,716 $ 86,774 E-commerce and fulfillment services 22,016 4,498 Total net sales 97,732 91,272 Cost of sales Distribution 70,175 77,296 E-commerce and fulfillment services 17,287 4,000 Total cost of sales 87,462 81,296 Gross profit Distribution 5,541 9,478 E-commerce and fulfillment services 4,729 498 Total gross profit 10,270 9,976 Operating expenses: Selling and marketing 3,680 3,944 Distribution and warehousing 2,356 1,712 General and administrative 5,233 3,015 Information technology 1,711 1,056 Depreciation and amortization 749 743 Total operating expenses 13,729 10,470 Loss from operations ) ) Other income (expense): Interest income (expense), net ) ) Other income (expense), net 22 ) Loss from operations, before income tax ) ) Income tax benefit (expense) ) 259 Net loss $ ) $ ) Basic net loss per common share $ ) $ ) Diluted net loss per common share $ ) $ ) Weighted average shares outstanding: Basic 56,241 37,155 Diluted 56,241 37,155 Other comprehensive income (loss): Net unrealized gain on foreign exchange rate translation, net of tax 124 27 Comprehensiveloss $ ) $ ) See accompanying notes to consolidated financial statements. 4 NAVARRE CORPORATION Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three months ended June 30, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 2,027 813 Amortization of debt acquisition costs 81 34 Amortization of software development costs - 248 Share-based compensation expense 306 223 Deferred income taxes (6 ) ) Other 41 50 Changes in operating assets and liabilities: Accounts receivable 18,292 ) Inventories 2,607 ) Prepaid expenses 231 ) Income taxes receivable / payable ) 5 Other assets ) 15 Accounts payable ) ) Accrued expenses 1,820 ) Net cash used in operating activities 10,323 ) Investing activities: Payment received from acquisition adjustment 836 - Purchases of property and equipment ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from revolving line of credit 26,412 10,995 Payments on revolving line of credit ) ) Checks written in excess of cash balances 2,015 2,141 Other (5 ) ) Net cash provided by (used in) financing activities ) 2,111 Net decrease in cash ) ) Cash and cash equivalents at beginning of period 91 5,600 Cash and cash equivalents at end of period $ 4 $ - See accompanying notes to consolidated financial statements. 5 NAVARRE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (in thousands) (unaudited) Three months ended June 30, Supplemental cash flow information: Cash and cash equivalents paid for (received from): Interest $ 259 $ 64 Income taxes, net of refunds 134 10 Supplemental schedule of non-cash investing and financing activities: Other comprehensive income (loss) related to gain (loss) on foreign exchange translation 124 27 6 NAVARRE CORPORATION Notes to Consolidated Financial Statements (Unaudited) Note 1 — Organization and Basis of Presentation Navarre Corporation (the “Company” or “Navarre”), a Minnesota corporation formed in 1983, is a distributor and provider of complete logistics solutions for traditional and e-commerce retail channels. The Company operates through two business segments — distribution and e-commerce and fulfillment services. Through the distribution business, the Company distributes computer software, consumer electronics and accessories and video games. The distribution business focuses on providing a range of value-added services, including vendor-managed inventory, electronic and internet-based ordering and gift card fulfillment. Through the e-commerce and fulfillment business, the Company provides web site development and hosting, customer care, e-commerce fulfillment and third party logistics services. The accompanying unaudited consolidated financial statements of Navarre Corporation have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. All inter-company accounts and transactions have been eliminated in consolidation. In the opinion of the Company, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. On November 20, 2012, Navarre acquired all of the equity interests of SpeedFC, Inc. (a Delaware corporation), through a merger of that entity with and into a Navarre wholly-owned subsidiary, now named SpeedFC, Inc., a Minnesota corporation (“SpeedFC”)(the transaction, the “Acquisition”) pursuant to the terms of that certain Agreement and Plan of Merger dated September 27, 2012, as amended on October 29, 2012 (the “Merger Agreement”). SpeedFC is a leading provider of end-to-end e-commerce services to retailers and manufacturers and is part of the Company’s e-commerce and fulfillment segment.The results of SpeedFC are reflected in the e-commerce and fulfillment segment. During April 2013, the Company implemented a series of initiatives in connection with the integration of SpeedFC. These included a reduction in workforce and a consolidation of business structures and processes across the Company’s operations. These integration initiatives resulted in, among other things, the Company’s determination to close its Minneapolis, MN distribution facility; the leasing of expanded distribution and fulfillment facilities in Columbus, OH and Mississauga, ON; the leasing of new offices in Minneapolis, MN and Dallas, TX; and the transition of certain corporate functions from Minneapolis to other facilities. The Company expects these initiatives to be completed duringfiscal year 2014. The Company has incurred $3.6 million in transition and transaction costs during the first quarter of fiscal 2014, of which $1.2 million was accrued at quarter end. Absent certain lease breakage costs,the Company anticipates the total transition and transaction costs to be approximately $8.5 million. Because of the seasonal nature of the Company’s business, the operating results and cash flows for the three month period ended June 30, 2013 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2014. For further information, refer to the consolidated financial statements and footnotes thereto included in Navarre Corporation’s Annual Report on Form 10-K for the year ended March 31, 2013. Basis of Consolidation The consolidated financial statements include the accounts of Navarre Corporation and its wholly-owned subsidiaries (collectively referred to herein as the “Company”). 7 Fair Value of Financial Instruments The carrying value of the Company’s financial assets and liabilities approximates fair value at June 30, 2013 and March 31, 2013.The fair value of assets and liabilities whose carrying value approximates fair value is determined using Level 2 inputs, with the exception of cash (Level 1), contingent payment obligation (Level 3) and contingent common stock obligation (Level 3). Revenue Recognition Revenue on products shipped, including consigned products owned by the Company, is recognized when title and risk of loss transfers, delivery has occurred, the price to the buyer is determinable and collectability is reasonably assured. Under certain conditions, the Company permits its customers to return or destroy products. The Company records a reserve for sales returns, product destructions and allowances against amounts due to reduce the net recognized receivables to the amounts the Company reasonably believes will be collected. These reserves are based on the application of the Company’s historical or anticipated gross profit percent against average sales returns and product destructions, sales discounts percent against average gross sales and specific reserves for marketing programs. The Company’s distribution customers, at times, qualify for certain price protection benefits from the Company’s vendors. The Company serves as an intermediary to settle these amounts between vendors and customers. The Company accounts for these amounts as reductions of revenue with corresponding reductions in cost of sales. Service revenues are recognized upon delivery of the services.The Company records amounts received from customers for out-of-pocket expenses, primarily freight and supplies, as revenue and the associated expense as a cost of sales.All customer revenues are recorded net of discounts and allowances provided to customers. A portion of the Company’s service revenue arrangements include multiple service elements, such as web implementation and migration, web site support, e-commerce services and additional services.The Company has adopted the provisions of FASB ASC 605, “Revenue Recognition,” and the amendment to the Revenue Recognition – Multiple-Element Arrangements Subtopic of the FASB Accounting Standards Codification, as presented in ASU 200-13, Multiple-Deliverable Arrangements.
